Case: 6:17-cr-00036-CHB-HAI Doc #: 123 Filed: 08/19/19 Page: 1 of 1 - Page ID#: 676



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

   UNITED STATES OF AMERICA,                         )
                                                     )
           Plaintiff,                                )     Criminal Action No. 6:17-CR-036-CHB
                                                     )
   v.                                                )
                                                     )     ORDER EXPEDITING BRIEFING
   RODNEY SCOTT PHELPS,                              )
                                                     )
           Defendant.                                )

                                        ***    ***       ***   ***
        This matter is before the Court on the Plaintiff’s Motion in Limine to Authenticate and

 Admit Evidence [R. 122]. Having reviewed the Motion, and the Court being otherwise

 sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1. The response deadline to Plaintiff’s Motion in Limine to Authenticate and Admit

            Evidence [R. 122] SHALL BE EXPEDITED. The response of the Defendant shall

            be filed no later than Tuesday, August 20, 2019, at 12:00 noon. If no response is

            filed by that date, the Court will consider the lack of any response being filed as the

            Defendant having no objection, and the matter will then stand submitted to the Court.

        This the 19th day of August, 2019.




                                                -1-
